Citation Nr: 0304304	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-09 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for painful joints to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, 
claimed as hives, to include as due to undiagnosed illness.


(The issues of entitlement to service connection for a sleep 
disorder, depression and nervousness to include as due to 
undiagnosed illness and the issue of entitlement to service 
connection for shortness of breath to include as due to 
undiagnosed illness will be the subject of a later decision.)


REPRESENTATION

Appellant represented by: Oklahoma Department of Veterans' 
Affairs




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma.  The veteran served in the Army, Army 
National Guard, and Army Reserves from 1956 to 1991, which 
includes some verified periods of active service from 
February 1956 to February 1958 and February 1961 to February 
1963, and a verified period of active service in Southwest 
Asia from January 1, 1991 to February 28, 1991.  The claim 
was remanded by the Board in July 2000 for additional 
development.  That development was completed to the extent 
possible, and the case is again before the Board for review.

The Board is undertaking additional development of the issues 
of entitlement to service connection for a sleep disorder, 
depression and nervousness as due to undiagnosed illness and 
the issue of entitlement to service connection for shortness 
of breath due to undiagnosed illness pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing the veteran's 
and his representative's response to the notice, the Board 
will prepare a separate decision addressing this issue.




FINDINGS OF FACT

1.  The evidence demonstrates that the veteran's joint pain 
is not an undiagnosed illness; his diagnosed degenerative 
joint disease is not shown to be causally related to service.

2.  The evidence is in equipoise as to whether an undiagnosed 
illness manifested by hives is causally related to service.


CONCLUSIONS OF LAW

1.  Hives due to undiagnosed illness was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 (West 
1991 & Supp. 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law No. 107-103, 115 Stat. 976 (Dec. 27, 
2001); 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified 
at 38 C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.306, 
3.317 (2002).

2.  Joint pain, to include as due to undiagnosed illness, and 
degenerative joint disease were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 
5107 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law No. 107-103, 115 
Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 56,614-15. (Nov. 9, 
2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The 
RO notified the veteran, in letters dated in December 2001 
and October 2002, of the need for evidence to complete his 
claims on the merits and of the VA's intent to assist the 
veteran in obtaining evidence.  The Secretary is also 
required to assist the veteran in the development of his 
claim.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. June 
19, 2002).  The RO obtained additional pertinent evidence.  
Since the communications and actions by the VA meet the 
standard set forth by the VCAA, the Board finds that no 
further development is needed. 

II.  Undiagnosed Illness Claims

The veteran claims he suffers from joint pain and hives due 
to undiagnosed illness related to his Persian Gulf War 
service.  In this regard, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2001).  In addition, certain chronic diseases, may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.307, 3.309 (2001).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans. 38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Relevant evidence includes service medical records, VA 
outpatient treatment notes and VA examination reports, as 
well as lay statements.  Service medical records are negative 
for the alleged undiagnosed illnesses.  Regarding skin 
disorder, claimed as hives, the veteran has maintained that 
he had recurrent hives since he left the Persian Gulf in 
1991.  The record, including VA treatment and private 
records, contains reference to recurrent hives since 1991.  
VA examination in September 1995 noted a diagnosis of hives.  
In June 2000 he received treatment at Jackson Memorial 
Hospital for hives.  It was noted that the condition had been 
present since Desert Storm, and the veteran was being treated 
with Benadryl.  

The Board notes that the veteran has consistently attributed 
his hives to his time in the Persian Gulf.  Although there is 
indication he had some skin complaints in 1985, prior to the 
Gulf War, the Board finds that the subsequent complaints and 
findings of hives to be objective indications of chronic 
disability showing undiagnosed illness as set forth in the 
pertinent regulation.  See 38 C.F.R. § 317.  Thus, the Board 
finds that the evidence is in equipoise as to whether or not 
the veteran has hives due to undiagnosed illness, and will 
grant service connection for that disability.  

Regarding joint pain, the Board will consider the signs and 
symptoms not already attributed to service-connected low back 
pain and left elbow fracture.  The August 1995 Gulf War 
Registry examination shows complaints of bilateral knee pain.  
There are no complaints or signs of knee pain before this 
time.  Subsequent X-ray, performed in conjunction with a VA 
examination in September 1995, revealed degenerative joint 
disease of the knees.  There is no medical opinion that the 
degenerative joint disease is related to service.  There is 
no record of knee injury in service.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
joint pain have been attributed by diagnostic testing and a 
specialist examiner to known, clinical diagnoses, including 
service-connected low back pain and left elbow fracture.  
Additionally, knee pain has been medically attributed to 
degenerative joint disease of the knees.  The medical 
opinions and medical evidence are of greater probative weight 
than the veteran's contentions that he has an undiagnosed 
illness characterized as joint pain.  The actual medical 
evidence does not support the claim.  While the veteran is 
competent to describe the symptoms that he experienced, his 
statements are without significant probative value in regard 
to the issue at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render a 
competent opinion as to diagnosis or medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, the veteran's personal belief that he has a 
current disability, joint pain, and that a relationship 
exists between the disability, first manifested years after 
service, and service, cannot serve to prove that the 
disability for which the veteran claims service connection 
was incurred in or aggravated by service.  The probative 
medical evidence is against his theory.  The benefit of the 
doubt has been considered, but there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the issue.  That doctrine is not for application in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.  

In short, only the hives claim demonstrates that the 
veteran's various somatic complaints, listed above, are 
attributable to an "undiagnosed illness."  As to the joint 
pain claim, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans. 38 U.S.C.A. §§ 1117, 
1118 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. 38 
U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 2002). Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  The Board would be required to analyze any 
Persian Gulf War undiagnosed illness claims under the revised 
regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claim for service connection for joint pain due to 
an undiagnosed illness must fail.  There are simply no 
objective indicators of medically unexplained chronic 
multisymptom illness.  As noted above, the veteran's claimed 
disorder has not been attributed by examiners to a medically 
unexplained chronic multisymptom illness, such as chronic 
fatigue syndrome or fibromyalgia.  On the contrary, examiners 
have determined, based on the veteran's most recent 
assertions, there is no unexplained joint pain.  Therefore, 
the Board finds that, even under the revised language of 38 
U.S.C.A. §§ 1117 and 1118, the veteran's claims for service 
connection for joint pain due to an undiagnosed illness must 
be denied.


ORDER

Service connection for joint pain, including as due to 
undiagnosed illness, is denied.  

Service connection for hives due to undiagnosed illness is 
granted.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

